Title: Thomas Jefferson to James T. Austin, 2 August 1811
From: Jefferson, Thomas
To: Austin, James T.


          
                  Sir 
                   
                     Monticello 
                     Aug. 2. 11.
           
			 I have duly recieved your favor of July 12. with the pamphlet inclosed for which be pleased to accept my thanks. I had before read the papers separately in the newspapers with great satisfaction, but without knowing to whom we were indebted for so just a censure of the act which is the subject of it. this was certainly the grossest insult 
                  
                  
                  which any organised society ever recieved from it’s own members, and I have no doubt it will enlighten the more faithful citizens of Massachusets as to the dangers to which they will 
                     may be exposed from such citizens within their own bosoms, under circumstances which at present appear to threaten us. I have never doubted that in the appeal to arms which has been threatened by
				some intemperate persons, the sound parts of your state would be sufficient to take care of the unsound. I am particularly thankful for the kind expressions of your letter towards myself, and tender you the assurances of my esteem & respect
          
            Th:
            Jefferson
        